
	

114 HR 3627 IH: Earth Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3627
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Doggett (for himself, Mr. Levin, Mr. Rangel, Mr. McDermott, Mr. Lewis, Mr. Neal, Mr. Becerra, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Blumenauer, Mr. Kind, Mr. Pascrell, Mr. Crowley, Mr. Danny K. Davis of Illinois, Ms. Linda T. Sánchez of California, and Ms. Bass) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Trade Act of 1974 to exclude from eligibility for the generalized system of
			 preferences any country that fails to effectively enforce its
			 environmental laws or meet its international environmental obligations,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Earth Act. 2.Compliance with environmental laws and regulationsSection 502(b)(2) of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)) is amended—
 (1)by inserting after subparagraph (H) the following new subparagraph:  (I)Such country fails to effectively enforce its environmental laws, regulations, or other measures, or to fulfill its international environmental obligations, including as such obligations relate to public health.; and
 (2)in the matter following subparagraph (I) (as added by paragraph (1))— (A)by striking and (H) and inserting (H); and
 (B)by striking shall not prevent and inserting , and (I) shall not prevent .  